      4:21-cv-03033-CRZ Doc # 6 Filed: 02/12/21 Page 1 of 1 - Page ID # 64




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SAMUEL TEPPER,

                    Plaintiff,                            4:21CV3033

       vs.
                                                            ORDER
TALENT PLUS, INC.,

                    Defendant.



     The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition, and a motion to dismiss has now been filed.
Unless all parties consent to final disposition by a magistrate judge, the
undersigned cannot enter a ruling on the pending motion. If the parties do not so
consent, the case will be reassigned to a district judge.
     Accordingly,

      IT IS ORDERED that to avoid any delays in this case,

      1)     If the parties consent to final disposition of the case by the
             undersigned magistrate judge, on or before March 5, 2021, they shall
             complete the “CONSENT TO RANDOM ASSIGNMENT TO
             MAGISTRATE JUDGE” located on the court’s website at
             http://www.ned.uscourts.gov/forms/. After all parties have signed this
             form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
             electronically file this form or submit it to chambers.

      2)     In the absence of timely submitting the fully executed consent form in
             accordance with paragraph (1) of this order, the case will be
             reassigned to a district judge.


      Dated this 12th day of February, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
